TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00348-CV


                            Frederick Omoyuma Silver, Appellant

                                                 v.

                                  The State of Texas, Appellee




              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-19-002235, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on October 22, 2021. On November 9, 2021,

this Court sent a notice to appellant informing him that his brief was overdue and that a failure to

file a satisfactory response by November 19, 2021, would result in the dismissal of this appeal

for want of prosecution. To date, appellant has not filed a brief or a motion for extension of

time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: December 17, 2021